            Case 4:20-cv-01022-JM Document 2 Filed 09/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

PATRICK L. SHERMAN,                                                                        PLAINTIFF
ADC #096304

v.                                     4:20CV01022-JM-JTK

JOSH LINGO, et al.                                                                     DEFENDANTS

                                               ORDER

        The Court finds that the interests of justice would be best served by transferring this case

to the United States District Court for the Western District of Arkansas. Venue would be proper in

the Western District, where the Defendants are located and the events complained of allegedly

occurred. See 28 U.S.C. § 1406(a).1

        The Clerk of the Court is directed to immediately TRANSFER PLAINTIFF’S ENTIRE

CASE FILE to the Western District of Arkansas.

         IT IS SO ORDERED this 8th day of September, 2020.



                                                        _________________________________
                                                        UNITED STATES DISTRICT JUDGE




1
  “The district court of a district in which is filed a case laying venue in the wrong division or
district shall dismiss, or if it be in the interest of justice, transfer such case to any district or
division in which it could have been brought.” Id.
